



EXHIBIT 10.40


FIRST AMENDMENT TO
2018 ADVISOR MULTI-YEAR OUTPERFORMANCE AGREEMENT
This FIRST AMENDMENT TO THE 2018 ADVISOR MULTI-YEAR OUTPERFORMANCE AGREEMENT
(this “Amendment”) made as of and effective as of February 27, 2019, by and
among GLOBAL NET LEASE, INC. a Maryland corporation (the “Company”), its
subsidiary GLOBAL NET LEASE OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership and the entity through which the Company conducts substantially all
of its operations (the “Partnership”), and GLOBAL NET LEASE ADVISORS, LLC, a
Delaware limited liability company, the Company’s manager (the “Advisor”).
RECITALS
WHEREAS, the Company, the Operating Partnership and the Advisor previously
entered into that certain Fourth Amended and Restated Advisory Agreement, dated
as of July 19, 2019 (the “2018 OPP”);
WHEREAS on December 31, 2018, two of the Peer Group Companies (as defined in the
2018 OPP), Government Properties Income Trust and Select Income REIT, completed
a merger with the surviving entity, Government Properties Income Trust, being
renamed Office Properties Income Trust, and, in connection therewith, the
Company, the Operating Partnership and the Advisor desire to make certain
amendments to the 2018 OPP.
NOW, THEREFORE, the Company, the Partnership and the Advisor agree as follows:
1.
Amendment to the definition of “Peer Group Companies”. The definition of “Peer
Group Companies” contained in Exhibit A of the 2018 OPP is deleted and replaced
in its entirety with the following:

“Peer Group Companies” means Lexington Realty Trust, Office Properties Income
Trust, and W. P. Carey Inc.
2.
Effect of the Amendment. Except as modified by this Amendment, all of the terms
of the 2018 OPP are hereby ratified and confirmed and shall remain in full force
and effect. This Amendment shall be construed as one with the 2018 OPP, and the
2018 OPP shall, where context requires, be read and construed so as to
incorporate this Amendment.

3.
General Provisions. Except as modified herein, the terms and provisions of
Section 8 of the 2018 OPP are hereby incorporated by reference as if set forth
herein in their entirety and shall apply mutatis mutandis to this Amendment.

[Signature Page Follows]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed as
of the date first written above.
GLOBAL NET LEASE, INC.
By: /s/ James L. Nelson
Name: James L. Nelson
Title: Chief Executive Officer and President
GLOBAL NET LEASE OPERATING PARTNERSHIP, L.P.
By:
Global Net Lease, Inc., its general partner

By: /s/ James L. Nelson
Name: James L. Nelson
Title: Chief Executive Officer and President
GLOBAL NET LEASE ADVISORS, LLC
By:
GLOBAL NET LEASE SPECIAL
LIMITED PARTNER, LLC, its member

By:
AR CAPITAL GLOBAL HOLDINGS, LLC, its member

By:
AR GLOBAL INVESTMENTS, LLC, its member

By: /s/ Michael Anderson
Name: Michael Anderson    
Title: Authorized Signatory






[Signature Page to First Amendment to 2018 Advisor Multi-Year Outperformance
Agreement]